FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In the Matter of: CATHY COLEMAN,         
                          Debtor.               No. 06-16477
                                                  D.C. No.
EDUCATIONAL CREDIT MANAGEMENT                  CV-05-05231-SC
CORPORATION,                                  Northern District
                      Appellant,                of California,
              v.                                San Francisco
CATHY COLEMAN,                                     ORDER
                       Appellee.
                                         
                     Filed August 22, 2008

          Before: Diarmuid F. O’Scannlain and
Michael Daly Hawkins, Circuit Judges, and James V. Selna,*
                     District Judge.


                             ORDER

   Because the bankruptcy court’s denial of Educational Cred-
it’s motion to dismiss was an interlocutory order, this court
lacks jurisdiction to consider the appeal from the district
court’s order affirming that decision. See Stanley v. S.S. Retail
Stores Corp. (In re S.S. Retail Stores Corp.), 162 F.3d 1230,
1232 (9th Cir. 1998), and Belo Broad. v. Rubin (In re Rubin),
693 F.2d 73, 74 (9th Cir. 1982). The Opinion filed on August
1, 2008 is vacated and the case is remanded for the limited
purpose of allowing the district court to determine whether to

  *The Honorable James V. Selna, United States District Judge for the
Central District of California, sitting by designation.

                               11391
11392              IN THE MATTER OF: COLEMAN
certify this issue for appeal under 28 U.S.C. § 1292(b). See,
e.g., Goodson v. Rowland (In re Pintlar Corp.), 133 F.3d
1141, 1143 (9th Cir. 1998); Koehler v. Bank of Bermuda Ltd.,
101 F.3d 863, 864 (2d Cir. 1996) (purpose of 1292(b) is to
allow the Court of Appeals to “rule on . . . ephemeral ques-
tion[s] of law that m[ight] disappear in the light of a complete
and final record.”).

   If the district court determines that certification is appropri-
ate, we will construe the previously filed notice of appeal in
this docket as a timely request for permission to appeal pursu-
ant to Fed. R. App. P. 5. Upon issuance of the district court’s
ruling on remand, we will determine whether to dismiss this
appeal for lack of jurisdiction or to grant permission to file the
interlocutory appeal.

  SO ORDERED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.